Name: Commission Regulation (EEC) No 1980/88 of 5 July 1988 amending Regulation (EEC) No 1383/88 with regard to control of the use of intervention butter intended for export to Bangladesh
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  cooperation policy;  marketing
 Date Published: nan

 6 . 7. 88 Official Journal of the European Communities No L 174/27 COMMISSION REGULATION (EEC) No 1980/88 of 5 July 1988 amending Regulation (EEC) No 1383/88 with regard to control of the use of intervention butter intended for export to Bangladesh HAS ADOPTED THIS REGULATION : Article 1 Point (a) in item 28 given in Article 10 (2) of Regulation (EEC) No 1383/88 is hereby amended as follows : 1 . '  Section 104 of the T5 control copy :' is replaced ' by the following point 1 : ' 1 . Section 44 of the single administrative document or the most appropriate section of the document used ; 2. '  Section 106 of the T 5 control copy is deleted ; 3 . 'monetary compensatory amount' is replaced by *2. Monetary compensatory amount' ; 4 . The following point 3 is added : '3 . Latest date for removal of the butter'. Article 2 This Regulation shall enter into force on the day of its publication in . the Official Journal of the European Communuties. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1109/88 (2), and in particular Article 6 (7) thereof, Whereas a mistake was made in Article 10 of Commission Regulation (EEC) No 1383/88 of 20 May 1988 laying down special detailed rules for the sale of butter from intervention stock for export to Bangladesh in the form of butteroil or ghee and amending Regulation (EEC) No 1687/76 and (EEC) No 569/88 (3) ; whereas in fact when butter for processing is sent from one Member State to another the single administrative document is required and not the T 5 control copy ; whereas Regulation (EEC) No 1383/88 should be corrected accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 110, 29 . 4. 1988 , p . 27. ' OJ No L 128 , 21 . 5 . 1988 , p . 13 .